Name: Commission Regulation (EEC) No 3107/87 of 16 October 1987 amending Regulation (EEC) No 2938/87 increasing to one million tonnes the quantity of feed wheat held by the United Kingdom intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 294/2117 . 10 . 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3107/87 of 16 October 1987 amending Regulation (EEC) No 2938/87 increasing to one million tonnes the quantity of feed wheat held by the United Kingdom intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 2418/87 (4), Whereas Commission Regulation (EEC) No 2938/87 (*), opened a standing invitation to tender for the export of 500 000 tonnes of feed wheat held by the United Kingdom intervention agency ; whereas, in a communica ­ tion of 13 October 1987, the United Kingdom informed the Commission of the intention of its intervention agency to increase by 500 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of feed wheat held by the United Kingdom intervention agency for which a standing invitation to tender for export has been opened should be increased to one million tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 2938/87 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 ¢Article 2 of Regulation (EEC) No 2938/87 is replaced by the following : 'Article 2 1 . This invitation to tender shall cover a maximum of one million tonnes of feed wheat to be exported to all third countries. 2. The regions in which the one million tonnes of feed wheat are stored are listed in Annex I hereto.' Article 2 Annex I to Regulation (EEC) No 2938/87 is replaced by the Annex hereto. Article 3 I This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 October 1987. For the Commission Frans ANDRIESSEN Vice-President O ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7 . 1987, p. 40 . (3) OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 223, 11 . 8 . 1987, p . 5 . 0 OJ No L 278 , 1 . 10 . 1987, p . 55 . No L 294/22 Official Journal of the European Communities 17. 10 . 87 ANNEX 'ANNEX I (tonnes) Place of storage Quantity North 47 102 Midlands and East 834 527 South 118 371 '